        Case 1:21-cv-00710-CCC Document 13 Filed 06/17/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO SUAREZ, DANIEL        :
BINDERUP, DANIEL MILLER,    :
FIREARMS POLICY COALITION,  :
INC. and SECOND AMENDMENT   :                   No. 1:21-CV-0710
FOUNDATION,                 :
                     Plaintiffs
                            :                   Judge Conner
                            :
           v.               :                   Electronically Filed Document
                            :                   Complaint Filed 04/16/21
ROBERT EVANCHICK,           :
                  Defendant :

        DEFENDANT’S MOTION TO DISMISS THE COMPLAINT
      Defendant Robert Evanchick hereby moves to dismiss the Complaint in this

action pursuant to Federal Rule of Civil Procedure 12(b)(6).

      A brief in support of this motion will be filed in accordance with Middle

District Local Rule 7.5.
       Case 1:21-cv-00710-CCC Document 13 Filed 06/17/21 Page 2 of 3




                                          Respectfully submitted,

                                          JOSH SHAPIRO
                                          Attorney General


                                  By:     s/ Alexander T. Korn
                                         ALEXANDER T. KORN
Office of Attorney General               Deputy Attorney General
15th Floor, Strawberry Square            Attorney ID 323957
Harrisburg, PA 17120
Phone: (717) 712-2037                    KAREN M. ROMANO
                                         Chief Deputy Attorney General
akorn@attorneygeneral.gov                Civil Litigation Section

Date: June 17, 2021                      Counsel for Defendant




                                     2
        Case 1:21-cv-00710-CCC Document 13 Filed 06/17/21 Page 3 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO SUAREZ, DANIEL        :
BINDERUP, DANIEL MILLER,    :
FIREARMS POLICY COALITION,  :
INC. and SECOND AMENDMENT   :                   No. 1:21-CV-0710
FOUNDATION,                 :
                     Plaintiffs
                            :                   Judge Conner
                            :
           v.               :                   Electronically Filed Document
                            :                   Complaint Filed 04/16/21
ROBERT EVANCHICK,           :
                  Defendant :

                         CERTIFICATE OF SERVICE
      I, Alexander T. Korn, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on June 17, 2021, I

caused to be served a true and correct copy of the foregoing document titled

Defendant’s Motion to Dismiss the Complaint to the following:

VIA ELECTRONIC FILING

Adam J. Kraut, Esquire                          Joshua G. Prince, Esquire
Firearms Policy Coalition                       Prince Law Office PC
1215 K Street, 17th Floor                       646 Lenape Road
Sacramento, CA 95814                            Bectelsville, PA 19505
akraut@fpclaw.org                               joshua@princelaw.com
Counsel for Plaintiffs                          Counsel for Plaintiffs

                                       s/ Alexander T. Korn
                                      ALEXANDER T. KORN
                                      Deputy Attorney General
